Citation Nr: 0114649	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith A. Miller, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Subsequent to the RO's adjudication of this claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) was enacted into law.  The VCAA 
fundamentally redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Given those changes, 
the Board finds that a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, the Board has reviewed the claims folder and 
identified certain additional assistance that must be 
rendered to comply with the change in the law.  In this 
regard, the veteran appeared at a January 2001 personal 
hearing before the undersigned sitting at the RO and 
testified that he had received treatment for PTSD from the 
Portland Vet Center as well as VA providers.  The claims 
folder includes a copy of a Vet Center intake report, but no 
ongoing treatment records.  There are no records pertaining 
to VA treatment, nor is there any indication that the RO 
attempted to obtain such records.  Under the VCAA, continued 
and repeated efforts to secure government records are 
required until such efforts are shown to be futile.  

Title 38, Code of Federal Regulations, Section 3.304(f) 
(2000) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In this case, the veteran has submitted a statement regarding 
allegedly stressful events, and the August 1999 Vet Center 
intake report included a diagnosis of PTSD, generally related 
to his military service.  Thus, a determination of whether 
this veteran engaged in combat is particularly significant.  
In deciding whether the veteran is entitled to the benefit of 
the relaxed evidentiary requirements afforded to combat 
veterans by the provisions of 38 U.S.C.A. § 1154(b), the 
Board must make a specific finding as to whether the veteran 
was engaged in combat and must provide adequate reasons or 
bases for that finding.  

Even if it is determined that the veteran was not involved in 
combat, VA must assist him in attempting to verify the 
alleged stressors.  The veteran testified that he was exposed 
to combat while serving in Vietnam; however, he was unable to 
recall specific details.  He was able to recall where he was 
stationed and attempted to recall the approximate dates.  To 
date, the RO has not attempted to verify any of the alleged 
stressors reported by the veteran.  Thus, on remand, the RO 
must attempt to verify the veteran's alleged stressors and 
make a determination as to whether this veteran engaged in 
combat.  

The development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Under the VCAA, the evidence presently of record is 
insufficient to decide the issues of service connection with 
any certainty and, since the Board cannot exercise its own 
independent judgment on medical matters, further examination 
is required, to include medical opinions based on review of 
the entire record.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any complaints referable to PTSD 
since service.  Thereafter, the RO should 
attempt to obtain copies of all records 
which are not currently available from 
identified treatment sources, including 
the Portland VA Medical Center and Vet 
Center.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
he a psychiatric disorder which is 
related to service.  Any documents 
received by the RO should be associated 
with the claims folder.  Moreover, the 
veteran and his representative should 
provide a comprehensive statement 
containing as much detail as possible 
regarding all alleged in-service 
stressors.  This statement should include 
such detail as the dates (within 7 days), 
precise locations, an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to Headquarters, United States 
Marine Corps, Code MMRB, Quantico, 
Virginia 22134-0001.  The Marine Corps 
should be asked to attempt to verify the 
occurrence of the incidents and any 
indication of the appellant's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  The RO 
must follow up on all logical development 
suggested by Marine Corps.

4.  Following the receipt of a response 
from the Marine Corps and the completion 
of any additional development suggested 
by that office, the RO should make a 
specific determination as to whether the 
veteran was involved in combat.  The RO 
must prepare a report detailing the 
nature of any stressor(s) which it has 
determined to have been established by 
the record.  If the RO determines that 
the veteran was not involved in combat 
and no stressor has been verified, the RO 
should so state.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner is to be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD 
and specify the evidence relied upon to 
determine the existence of the stressors.  
If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should offer 
an opinion whether it is at least as 
likely as not that the diagnosed 
psychiatric condition is related to the 
veteran's service.  A complete rationale 
for all opinions expressed must be 
provided.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

8.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


